DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest an image sensor disposed above the second circuit board and coupled to a lower surface of the first circuit board, the image sensor having an upper surface facing the filter and a lower surface opposite the upper surface; and a first adhesive member disposed between the lower surface of the first circuit board and an upper surface of the second circuit board, and electrically connecting the first circuit board and the second circuit board, wherein the lower surface of the image sensor is higher than the upper surface of the second circuit board; in combination with other elements of the claim.

Regarding claims 2 – 14 and 20, these claims are also objected to as being dependent from objected claim 1.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest an image sensor disposed above the second circuit board and coupled to a lower surface of the first circuit board; a first adhesive member disposed between the lower 

Regarding claims 16 - 19, these claims are also objected to as being dependent from objected claim 15.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US PgPub No. 2003/0223008) teaches a lens and circuit board in an image sensor module.
WANG (US PgPub No. 2012/0229690) teaches a lens and circuit board in an image sensor module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan